Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Amendments
Claims 1, 6, 8, 11-13, and 15 have been amended. Claims 1-20 are pending and have been examined.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Interface elements 220, disclosed in para. 0035, second-to-last line, is missing from Figs. 2A and 2B. Applicant can amend the specification to read “interface elements 220A to 220K”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 4, 6, 13, and 18 are objected to because of the following informalities: 
Claims 4 line 4 recites the limitation “the user”. Claim 1 line 8 recites “a first user” while claim 4 line 3 recites “a particular user”. It is unclear which user the limitation refers to, and if they are the same or different. Examiner interprets “the user” in claim 4 line 4 as “the particular
Likewise, Claims 18 line 4 recites the limitation “the user”. Claim 15 line 12 recites “a first user” while claim 18 line 3 recites “a particular user”. It is unclear which user the limitation refers to, and if they are the same or different. Examiner interprets “the user” in claim 18 line 4 as “the particular user”.
In claim 6, line 6, it is unclear whether “identified state” is the same or different from “a state” recited in line 3. For purposes of examination, Examiner is interpreting “starting from identified state” recited in lines 5-6 as “starting from the identified state”.
Likewise, in claim 13, line 6, it is unclear whether “identified state” is the same or different from “a state” recited in line 3. For purposes of examination, Examiner is interpreting “starting from identified state” recited in lines 5-6 as “starting from the identified state”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2015/0269609 to Mehanian et al., hereinafter Mehanian in view of U.S. Patent Application No. 2008/0313119 to Leskovec et al., hereinafter Leskovec.

Regarding claim 1, Mehanian teaches: A computer-implemented method comprising: 
developing, … , a user-specific Hidden Markov model comprising hidden states representative of possible user intents of a plurality of users of the website; (Mehanian in para. [0040] and the start of para. [0048] discloses that Fig. 1A is an example embodiment of a 2-state HMM for a clickstream purchase prediction. State 0 represents a user-intent not to purchase, and State 1 represents a user-intent to purchase. As a whole, hidden states representative of possible user intents of a plurality of users of the website is taught by the “clickstreams of past users” as taught in para. [0009].)

selecting, based on a sequence of interactions of the plurality of users with the website, a set of probability distributions to apply to the Hidden Markov model; (Mehanian in para. [0045], last sentence, discloses that input parameters to the HMM comprise “the initial state probabilities, the transition probability matrix, and the emissions distributions.” Specifically, Figure 1B discloses transition probability matrix 150, Figure 1C discloses State 0 Emission Distribution, and Figure 1D discloses State 1 Emission Distribution. Initial state probabilities are not depicted in the drawings. These probability distributions were obtained from the training phase and implemented in the production phase, as 

    PNG
    media_image1.png
    317
    515
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    330
    660
    media_image2.png
    Greyscale

determining a most likely user intent of a first user using the Hidden Markov model loaded with values from the probability distributions and given a sequence of actions performed by the first user while interacting with the website; (Mehanian in para. [0044] discloses: “In FIG. 1E, a sample output 190 from this HMM is shown. More specifically, using the distributions illustrated in FIGS. 1C and 1D, the HMM may produce a sample output 190 including an observable component--the Emission 

predicting, based on the most likely current user intent of the first user and based on the structure and probability distribution values of the Hidden Markov model, one or more future user intents of the first user; and (Mehanian in para. [0086-0087] teaches that Fig. 6 elements 650 and 660 are likelihoods that a user will or will not make a purchase based on a set of purchase HMM parameters and a set of non-purchase HMM parameters. The purchase likelihood is essentially the likelihood that the next hidden state is an “intend to purchase” user intent, or State 1. The non-purchase likelihood is essentially the likelihood that the next hidden state is an “intend not to purchase” user intent, or State 0.)

graphically displaying website content to the first user, the website content related to the one or more predicted future user intents. (Mehanian in para. [0079] and Fig. 4 element 410 discloses: “The personalized offer 410, generated with the techniques taught in the present disclosure, may be presented to the user via the interface 400 by the user device 310”. The end of para 0085 and Fig. 6 element 698 discloses: “the website server 320 may include an offer in a product description page that is presented to the user because the probability that the user will make a purchase meets a certain probability threshold”.)


 accessing a graph of interactive components of a website wherein a crawler module collects the interactive components of the website; and developing a HMM based on the graph
But Leskovec teaches: accessing a graph of interactive components of a website (Leskovec in Fig. 5, copied below, depicts a web graph. Leskovec teaches in paragraph [0046] that in Fig. 5, nodes A to M represent objects: “in a data store, such as web pages from the internet a line connecting two nodes represents a unidirectional or bidirectional link between the nodes, such as a hyperlink from one web page to another web page. A node can be connected to one other node, a plurality of other nodes, or no other nodes.”
In Leskovec, hyperlinks are interpreted as interactive components of a website. They allow a user to interact with the website. Leskovec para. [0097] teaches: “URL graphs provide a representation of the web as a directed graph. Nodes represent web pages, and there is a directed edge from node u to node v if there is a hyperlink from webpage u to a webpage v.”) 
wherein a crawler module collects the interactive components of the website; (Leskovec ¶ [0097]: “URL graphs provide a representation of the web as a directed graph. Nodes represent web pages, and there is a directed edge from node u to node v if there is a hyperlink from webpage u to a webpage v. We created our web graph based on a sample of 22 million web pages from a crawl of the web performed in March 2006… We started crawling from a seed set of popular, high quality web pages with good reputation. The graph contains 345 million edges and is well connected”)

And developing a HMM based on the graph (The instant claim recites that a user-specific HMM is developed based on the graph. Leskovec teaches in paragraph [0045] that a hidden Markov model may be used for building the web graph based on previous queries: “Graphical properties describing the query projection sub graph and/or query connection sub graph are generated by prediction component Prediction component 416 in an aspect employs a predictive model that has been trained based upon at least one of features of previous queries, graphical properties of sub graphs of previous query results, human or system judgments of previous query results, or observation of previous human or system query reformulations, or any combination thereof. The predictive model can include… a hidden Markov model.” Because Leskovec’s disclosed HMM is for building the web graph, it is interpreted as having been developed based on the web graph.)
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have incorporated the teachings of Leskovec’s system into Mehanian’s system by using a web-crawling tool to producing a web graph of the website, and an HMM based on the web graph, with a motivation to develop a graphical representation of Mehanian’s disclosed user interactions on the website. (Leskovec paragraph [0045-0046])

    PNG
    media_image3.png
    530
    826
    media_image3.png
    Greyscale

Regarding claim 3, the combination of Mehanian and Leskovec teaches: The computer-implemented method of claim 1, 
Further, Mehanian teaches: wherein probability distributions include a transmission probability distribution, an emission probability distribution, and an initial probability distribution for the Hidden Markov model. (Mehanian in para. [0045], last sentence, discloses that input parameters to the HMM comprise “the initial state probabilities, the transition probability matrix, and the emissions distributions.” Specifically, Figure 1B discloses transition probability matrix 150, Figure 1C discloses State 0 Emission Distribution, and Figure 1D discloses State 1 Emission Distribution. Initial state probabilities are not depicted in the drawings. These probability distributions were obtained from the training phase and implemented in the production phase, as disclosed by para. [0049]: “In some embodiments, the HMM training module…learns the model parameters from historical data”.)

Regarding claim 4, the combination of Mehanian and Leskovec teaches: The computer-implemented method of claim 1, 
Further, Mehanian teaches: wherein probability distribution values for use in a Hidden Markov model may be selected for loading into the Hidden Markov model using a machine model that accounts for past interactions of a particular user with the website and that accounts for user profile attributes of the user. (Regarding the user profile attributes of the user, Mehanian in the middle of para. [0067] discloses: “The historical data may be linked to a particular user or group of users and may contain identifying information. The historical data includes analytics and/or session data such as a history of webpages visited by a given user, how much time the user spent on each webpage, ads that a user has clicked on or hovered over, and other information about the behavior of the user online. Historical data may reflect…the user's current session.” Regarding past interactions of a particular user, Mehanian in para. [0067] last sentence discloses: “Historical data may reflect one or more past online sessions”.)

Regarding claim 5, the combination of Mehanian and Leskovec teaches: The computer-implemented method of claim 1, 
 Mehanian teaches: wherein graphically displaying website content to the user comprises: 
displaying static graphical interface elements within a webpage; (Mehanian para. [0079] discloses: “FIG. 4 illustrates an embodiment of an example interface 400 including a product page associated with an online retailer's 312 website. The interface 400 includes various interactive navigational elements, input fields, and buttons.” Many elements of Fig. 4 would stay the same when viewing the item such as the menu bar, search box, item image, item name, and SKU.)
selecting content related to one of the predicted future user intents; and (Mehanian in para. [0085] discloses: “In an embodiment, the website server 320 may make an offer to a user when the user lands on a product description page and the decision whether to make an offer depends on the probability that the user will make a purchase.”)
displaying the selected content within dynamic graphical interface elements of the webpage. (Mehanian in para. [0079] discloses: “The interface 400 [of Fig. 4] includes… a personalized offer 410 for a product (e.g., screwdriver). The personalized offer 410, generated with the techniques taught in the present disclosure, may be presented to the user”.)

Regarding claim 6, the combination of Mehanian and Leskovec teaches: The computer-implemented method of claim 1, 
Further, Mehanian teaches: wherein predicting one or more future user intents of the user comprises: 
identifying a state within the Hidden Markov model that is associated with the most likely user intent of the first user; (Mehanian in para. [0044] discloses: “In FIG. 1E, a sample output 190 from this HMM is shown. More specifically, using the distributions illustrated in FIGS. 1C and 1D, the HMM may produce a sample output 190 including an observable component--the Emission Sequence 192 
applying a deterministic algorithm to the Hidden Markov model starting from identified state; and (Mehanian in para. [0044] discloses: “In some embodiments, the most probable hidden state sequence can be computed using the Viterbi Algorithm, which is a dynamic programming algorithm for finding the most likely sequence of hidden states from an observable emission sequence, or another suitable algorithm.”)
selecting one or more future user intents from the states the deterministic algorithm accesses. (Mehanian in para. [0086-0087] teaches that Fig. 6 elements 650 and 660 are likelihoods that a user will or will not make a purchase based on a set of purchase HMM parameters and a set of non-purchase HMM parameters. The purchase likelihood is essentially the likelihood that the next hidden state is an “intend to purchase” user intent, or State 1. The non-purchase likelihood is essentially the likelihood that the next hidden state is an “intend not to purchase” user intent, or State 0.)

Regarding claim 7, the combination of Mehanian and Leskovec teaches: The computer-implemented method of claim 1, 
Further, Mehanian teaches: wherein presenting website content related to the one or more predicted user intents comprises presenting links to webpages of the website where the user can perform actions to accomplish the predicted user intents. (Mehanian teaches in para. [0077], last sentence: “The offer module 356 may be coupled to and send the offer to the website server 320, which may, in turn, generate and send the product page with the offer to the user device 310 for display to the given user.” As described by the Mehanian in para. [0047], links to product description pages containing offers are presented on a search results page, though other embodiments are possible).

Regarding claim 8, Mehanian teaches:  A non-transitory computer-readable storage medium (para. [0110]: “computer-readable medium”) storing computer program instructions (para. [0110]: “providing program code”) executable by one or more processors (para. [0111]: “at least one processor”) of a system to perform steps comprising: 
developing,… , a user-specific Hidden Markov model comprising hidden states representative of possible user intents of a plurality of users of the website; (Mehanian in para. [0040] and the start of para. [0048] discloses that Fig. 1A is an example embodiment of a 2-state HMM for a clickstream purchase prediction. State 0 represents a user-intent not to purchase, and State 1 represents a user-intent to purchase. As a whole, hidden states representative of possible user intents of a plurality of users of the website is taught by the “clickstreams of past users” as taught in para. [0009].)
selecting, based on a sequence of interactions of the plurality of users with the website, a set of probability distributions to apply to the Hidden Markov model; (Mehanian in para. [0045], last sentence, discloses that input parameters to the HMM comprise “the initial state probabilities, the transition probability matrix, and the emissions distributions.” Specifically, Figure 1B discloses transition probability matrix 150, Figure 1C discloses State 0 Emission Distribution, and Figure 1D discloses State 1 Emission Distribution. Initial state probabilities are not depicted in the drawings. These probability distributions were obtained from the training phase and implemented in the production phase, as disclosed by para. [0049]: “In some embodiments, the HMM training module…learns the model parameters from historical data”.)
determining a most likely user intent of a first user using the Hidden Markov model loaded with values from the probability distributions and given a sequence of actions performed by the first user while interacting with the website; (Mehanian in para. [0044] discloses: “In FIG. 1E, a sample output 190 from this HMM is shown. More specifically, using the distributions illustrated in FIGS. 1C and 
predicting, based on the most likely current user intent of the firs tuser and based on the structure and probability distribution values of the Hidden Markov model, one or more future user intents of the first user; and (Mehanian in para. [0086-0087] teaches that Fig. 6 elements 650 and 660 are likelihoods that a user will or will not make a purchase based on a set of purchase HMM parameters and a set of non-purchase HMM parameters. The purchase likelihood is essentially the likelihood that the next hidden state is an “intend to purchase” user intent, or State 1. The non-purchase likelihood is essentially the likelihood that the next hidden state is an “intend not to purchase” user intent, or State 0.)
graphically displaying website content to the user, the website content related to the one or more predicted future user intents. (Mehanian in para. [0079] and Fig. 4 element 410 discloses: “The personalized offer 410, generated with the techniques taught in the present disclosure, may be presented to the user via the interface 400 by the user device 310”. The end of para 0085 and Fig. 6 element 698 discloses: “the website server 320 may include an offer in a product description page that is presented to the user because the probability that the user will make a purchase meets a certain probability threshold”.)
However, Mehanian does not explicitly teach: accessing a graph of interactive components of a website wherein a crawler module collects the interactive components of the website; and developing a HMM based on the graph
But Leskovec teaches: accessing a graph of interactive components of a website (Leskovec in Fig. 5, copied under the 103 rejection for claim 1, depicts a web graph. Leskovec teaches in paragraph 
In Leskovec, hyperlinks are interpreted as interactive components of a website. They allow a user to interact with the website. Leskovec para. [0097] teaches: “URL graphs provide a representation of the web as a directed graph. Nodes represent web pages, and there is a directed edge from node u to node v if there is a hyperlink from webpage u to a webpage v.”)  
wherein a crawler module collects the interactive components of the website; (Leskovec ¶ [0097]: “URL graphs provide a representation of the web as a directed graph. Nodes represent web pages, and there is a directed edge from node u to node v if there is a hyperlink from webpage u to a webpage v. We created our web graph based on a sample of 22 million web pages from a crawl of the web performed in March 2006… We started crawling from a seed set of popular, high quality web pages with good reputation. The graph contains 345 million edges and is well connected”)
And developing a HMM based on the graph (The instant claim recites that a user-specific HMM is developed based on the graph. Leskovec teaches in paragraph [0045] that a hidden Markov model may be used for building the web graph based on previous queries: “Graphical properties describing the query projection sub graph and/or query connection sub graph are generated by prediction component 416. Prediction component 416 in an aspect employs a predictive model that has been trained based upon at least one of features of previous queries, graphical properties of sub graphs of previous query results, human or system judgments of previous query results, or observation of previous human or system query reformulations, or any combination thereof. The predictive model can include… a hidden Markov model.” Because Leskovec’s disclosed HMM is for building the web graph, it is interpreted as having been developed based on the web graph.)


Regarding claim 10, the combination of Mehanian and Leskovec teaches: The non-transitory computer-readable storage medium of claim 8, 
Further, Mehanian teaches: wherein probability distributions include a transmission probability distribution, an emission probability distribution, and an initial probability distribution for the Hidden Markov model. (Mehanian in para. [0045], last sentence, discloses that input parameters to the HMM comprise “the initial state probabilities, the transition probability matrix, and the emissions distributions.” Specifically, Figure 1B discloses transition probability matrix 150, Figure 1C discloses State 0 Emission Distribution, and Figure 1D discloses State 1 Emission Distribution. Initial state probabilities are not depicted in the drawings. These probability distributions were obtained from the training phase and implemented in the production phase, as disclosed by para. [0049]: “In some embodiments, the HMM training module…learns the model parameters from historical data”.)

Regarding claim 11, the combination of Mehanian and Leskovec teaches: The non-transitory computer-readable storage medium of claim 8, 
Further, Mehanian teaches: wherein probability distribution values for use in a Hidden Markov model may be selected for loading into the Hidden Markov model using a machine model that accounts for past interactions of a particular user with the website and that accounts for user profile attributes of the particular user. (Regarding the user profile attributes of the user, Mehanian in the 

Regarding claim 12, the combination of Mehanian and Leskovec teaches: The non-transitory computer-readable storage medium of claim 8, 
Further, Mehanian teaches: wherein graphically displaying website content to the first user comprises: 
displaying static graphical interface elements within a webpage; (Mehanian para. [0079] discloses: “FIG. 4 illustrates an embodiment of an example interface 400 including a product page associated with an online retailer's 312 website. The interface 400 includes various interactive navigational elements, input fields, and buttons.” Many elements of Fig. 4 would stay the same when viewing the item such as the menu bar, search box, item image, item name, and SKU.)
selecting content related to one of the predicted future user intents; and (Mehanian in para. [0085] discloses: “In an embodiment, the website server 320 may make an offer to a user when the user lands on a product description page and the decision whether to make an offer depends on the probability that the user will make a purchase.”)
displaying the selected content within dynamic graphical interface elements of the webpage. (Mehanian in para. [0079] discloses: “The interface 400 [of Fig. 4] includes… a personalized offer 410 for 

Regarding claim 13, the combination of Mehanian and Leskovec teaches: The non-transitory computer-readable storage medium of claim 8,
Further, Mehanian teaches: wherein predicting one or more future user intents of the first user comprises: 
identifying a state within the Hidden Markov model that is associated with the most likely current user intent; (Mehanian in para. [0044] discloses: “In FIG. 1E, a sample output 190 from this HMM is shown. More specifically, using the distributions illustrated in FIGS. 1C and 1D, the HMM may produce a sample output 190 including an observable component--the Emission Sequence 192 HSSCSPCPP. The hidden component--the hidden state sequence 194--that is the most probable explanation for this output is the State Path 000001111.” The last state in the state path is the most likely current user intent.)
applying a deterministic algorithm to the Hidden Markov model starting from identified state; and (Mehanian in para. [0044] discloses: “In some embodiments, the most probable hidden state sequence can be computed using the Viterbi Algorithm, which is a dynamic programming algorithm for finding the most likely sequence of hidden states from an observable emission sequence, or another suitable algorithm.”)
selecting one or more future user intents from the states the deterministic algorithm accesses. (Mehanian in para. [0087] and [0096-0097] teaches that Fig. 6 element 670 computes the probability that a user will purchase an item (the purchase probability 680) based on a set of purchase HMM parameters and a set of non-purchase HMM parameters. The purchase probability is essentially the probability that the next hidden state is an “intend to purchase” user intent, or State 1.)

Regarding claim 14, the combination of Mehanian and Leskovec teaches: The non-transitory computer-readable storage medium of claim 8, 
Further, Mehanian teaches: wherein presenting website content related to the one or more predicted user intents comprises presenting links to webpages of the website where the user can perform actions to accomplish the predicted user intents. (Mehanian teaches in para. [0077], last sentence: “The offer module 356 may be coupled to and send the offer to the website server 320, which may, in turn, generate and send the product page with the offer to the user device 310 for display to the given user.” As described by the Mehanian in para. [0047], links to product description pages containing offers are presented on a search results page, though other embodiments are possible).

Regarding claim 15, Mehanian teaches: A computer system comprising: one or more computer processors (para. [0111]: “at least one processor”) for executing computer program instructions (para. [0111]: “executing program code”); and a non-transitory computer-readable storage medium (para. [0110]: “computer-readable medium”) storing instructions (para. [0110]: “providing program code”) executable by the one or more computer processors (para [0110]: “for use by or in connection with a computer or any instruction execution system”) to perform steps comprising: 
developing, … , a user-specific Hidden Markov model comprising hidden states representative of possible user intents of a plurality of users of the website; (Mehanian in para. [0040] and the start of para. [0048] discloses that Fig. 1A is an example embodiment of a 2-state HMM for a clickstream purchase prediction. State 0 represents a user-intent not to purchase, and State 1 represents a user-intent to purchase. As a whole, hidden states representative of possible user intents of a plurality of users of the website is taught by the “clickstreams of past users” as taught in para. [0009].)
selecting, based on a sequence of interactions of the plurality of users with the website, a set of probability distributions to apply to the Hidden Markov model; (Mehanian in para. [0045], last sentence, discloses that input parameters to the HMM comprise “the initial state probabilities, the transition probability matrix, and the emissions distributions.” Specifically, Figure 1B discloses transition probability matrix 150, Figure 1C discloses State 0 Emission Distribution, and Figure 1D discloses State 1 Emission Distribution. Initial state probabilities are not depicted in the drawings. These probability distributions were obtained from the training phase and implemented in the production phase, as disclosed by para. [0049]: “In some embodiments, the HMM training module…learns the model parameters from historical data”.)
determining a most likely user intent of a first user using the Hidden Markov model loaded with values from the probability distributions and given a sequence of actions performed by the first user while interacting with the website; (Mehanian in para. [0044] discloses: “In FIG. 1E, a sample output 190 from this HMM is shown. More specifically, using the distributions illustrated in FIGS. 1C and 1D, the HMM may produce a sample output 190 including an observable component--the Emission Sequence 192 HSSCSPCPP. The hidden component--the hidden state sequence 194--that is the most probable explanation for this output is the State Path 000001111.” The last state in the state path is the most likely current user intent.)
predicting, based on the most likely current user intent of the first user and based on the structure and probability distribution values of the Hidden Markov model, one or more future user intents of the first user; and (Mehanian in para. [0087] and [0096-0097] teaches that Fig. 6 element 670 computes the probability that a user will purchase an item (the purchase probability 680) based on a set of purchase HMM parameters and a set of non-purchase HMM parameters. The purchase probability is essentially the probability that the next hidden state is an “intend to purchase” user intent, or State 1.)
graphically displaying website content to the user, the website content related to the one or more predicted future user intents. (Mehanian in para. [0079] and Fig. 4 element 410 discloses: “The personalized offer 410, generated with the techniques taught in the present disclosure, may be presented to the user via the interface 400 by the user device 310”. The end of para 0085 and Fig. 6 element 698 discloses: “the website server 320 may include an offer in a product description page that is presented to the user because the probability that the user will make a purchase meets a certain probability threshold”.)
However, Mehanian does not explicitly teach: accessing a graph of interactive components of a website wherein a crawler module collects the interactive components of the website; and developing a HMM based on the graph
But Leskovec teaches: accessing a graph of interactive components of a website (Leskovec in Fig. 5, copied under the 103 rejection for claim 1, depicts a web graph. Leskovec teaches in paragraph [0046] that in Fig. 5, nodes A to M represent objects: “in a data store, such as web pages from the internet a line connecting two nodes represents a unidirectional or bidirectional link between the nodes, such as a hyperlink from one web page to another web page. A node can be connected to one other node, a plurality of other nodes, or no other nodes.”
In Leskovec, hyperlinks are interpreted as interactive components of a website. They allow a user to interact with the website. Leskovec para. [0097] teaches: “URL graphs provide a representation of the web as a directed graph. Nodes represent web pages, and there is a directed edge from node u to node v if there is a hyperlink from webpage u to a webpage v.”)  
wherein a crawler module collects the interactive components of the website; Leskovec ¶ [0097]: “URL graphs provide a representation of the web as a directed graph. Nodes represent web pages, and there is a directed edge from node u to node v if there is a hyperlink from webpage u to a webpage v. We created our web graph based on a sample of 22 million web pages from a crawl of the 
And developing a HMM based on the graph (The instant claim recites that a user-specific HMM is developed based on the graph. Leskovec teaches in paragraph [0045] that a hidden Markov model may be used for building the web graph based on previous queries: “Graphical properties describing the query projection sub graph and/or query connection sub graph are generated by prediction component 416. Prediction component 416 in an aspect employs a predictive model that has been trained based upon at least one of features of previous queries, graphical properties of sub graphs of previous query results, human or system judgments of previous query results, or observation of previous human or system query reformulations, or any combination thereof. The predictive model can include… a hidden Markov model.” Because Leskovec’s disclosed HMM is for building the web graph, it is interpreted as having been developed based on the web graph.)
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have incorporated the teachings of Leskovec’s system into Mehanian’s system by using a web-crawling tool to producing a web graph of the website, and an HMM based on the web graph, with a motivation to develop a graphical representation of Mehanian’s disclosed user interactions on the website. (Leskovec paragraph [0045-0046])

Regarding claim 17, the combination of Mehanian and Leskovec teaches: The computer system of claim 15, 
Further, Mehanian teaches: wherein probability distributions include a transmission probability distribution, an emission probability distribution, and an initial probability distribution for the Hidden Markov model. (Mehanian in para. [0045], last sentence, discloses that input parameters to the HMM comprise “the initial state probabilities, the transition probability matrix, and the emissions 

Regarding claim 18, the combination of Mehanian and Leskovec teaches: The computer system of claim 15, 
Further, Mehanian teaches: wherein probability distribution values for use in a Hidden Markov model may be selected for loading into the Hidden Markov model using a machine model that accounts for past interactions of a particular user with the website and that accounts for user profile attributes of the user. (Regarding the user profile attributes of the user, Mehanian in the middle of para. [0067] discloses: “The historical data may be linked to a particular user or group of users and may contain identifying information. The historical data includes analytics and/or session data such as a history of webpages visited by a given user, how much time the user spent on each webpage, ads that a user has clicked on or hovered over, and other information about the behavior of the user online. Historical data may reflect…the user's current session.” Regarding past interactions of a particular user, Mehanian in para. [0067] last sentence discloses: “Historical data may reflect one or more past online sessions”.)

Regarding claim 19, the combination of Mehanian and Leskovec teaches: The computer system of claim 15, 
Further, Mehanian teaches: wherein graphically displaying website content to the user comprises: 
displaying static graphical interface elements within a webpage; (Mehanian para. [0079] discloses: “FIG. 4 illustrates an embodiment of an example interface 400 including a product page associated with an online retailer's 312 website. The interface 400 includes various interactive navigational elements, input fields, and buttons.” Many elements of Fig. 4 would stay the same when viewing the item such as the menu bar, search box, item image, item name, and SKU.)
selecting content related to one of the predicted future user intents; and (Mehanian in para. [0085] discloses: “In an embodiment, the website server 320 may make an offer to a user when the user lands on a product description page and the decision whether to make an offer depends on the probability that the user will make a purchase.”)
displaying the selected content within dynamic graphical interface elements of the webpage. (Mehanian in para. [0079] discloses: “The interface 400 [of Fig. 4] includes… a personalized offer 410 for a product (e.g., screwdriver). The personalized offer 410, generated with the techniques taught in the present disclosure, may be presented to the user”.)

Regarding claim 20, the combination of Mehanian and Leskovec teaches: The computer system of claim 15, 
Further, Mehanian teaches: wherein presenting website content related to the one or more predicted user intents comprises presenting links to webpages of the website where the user can perform actions to accomplish the predicted user intents. (Mehanian teaches in para. [0077], last sentence: “The offer module 356 may be coupled to and send the offer to the website server 320, which may, in turn, generate and send the product page with the offer to the user device 310 for display to the given user.” As described by the Mehanian in para. [0047], links to product description pages containing offers are presented on a search results page, though other embodiments are possible).

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mehanian in view of Leskovec, and further in view of U.S. Patent No. 8,578,010 to Branson. 
Regarding claim 2, the combination of Mehanian and Leskovec teaches: The computer-implemented method of claim 1, 
However, the combination of Mehanian and Leskovec does not explicitly teach: wherein interactive components of a website include aspects of a website that can be associated with a tracking pixel, the tracking pixel configured to log user interactions with the website aspect.
But Branson teaches: wherein interactive components of a website include aspects of a website that can be associated with a tracking pixel, the tracking pixel configured to log user interactions with the website aspect. (Branson in C. 2 L. 5-9 teaches: “The method further includes compiling the tag information based on the queried data into a tracking pixel, inserting the tracking pixel into the document, and communicating information received by the tracking pixel to a database located in the second server.”)
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have incorporated the teachings of Branson’s system into Mehanian and Leskovec’s system by replacing the tracking beacon as taught by Mehanian in para. [0072] with a tracking pixel as taught by Branson, with a motivation to collect tracking data about a user’s navigation activity on one or more web pages. (Branson Col. 1 Ln. 62-65 teaches transmitting data: “transmitting… a user's navigation activity on the respective one of the at least one of a plurality of web pages.” As shown in Branson Figure 3, the tracking pixel data may be transmitted from user device 144 over the Internet connection to disk storage 134 for collection.)

Regarding claim 9, the combination of Mehanian and Leskovec teaches: The non-transitory computer-readable storage medium of claim 8, 
 wherein interactive components of a website include aspects of a website that can be associated with a tracking pixel, the tracking pixel configured to log user interactions with the website aspect.
But Branson teaches: wherein interactive components of a website include aspects of a website that can be associated with a tracking pixel, the tracking pixel configured to log user interactions with the website aspect. (Branson in C. 2 L. 5-9 teaches: “The method further includes compiling the tag information based on the queried data into a tracking pixel, inserting the tracking pixel into the document, and communicating information received by the tracking pixel to a database located in the second server.”)
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have incorporated the teachings of Branson’s system into Mehanian and Leskovec’s system by replacing the tracking beacon as taught by Mehanian in para. [0072] with a tracking pixel as taught by Branson, with a motivation to collect tracking data about a user’s navigation activity on one or more web pages. (Branson Col. 1 Ln. 62-65 teaches transmitting data: “transmitting… a user's navigation activity on the respective one of the at least one of a plurality of web pages.” As shown in Branson Figure 3, the tracking pixel data may be transmitted from user device 144 over the Internet connection to disk storage 134 for collection.)

Regarding claim 16, the combination of Mehanian and Leskovec teaches: The computer system of claim 15, 
However, the combination of Mehanian and Leskovec does not explicitly teach: wherein interactive components of a website include aspects of a website that can be associated with a tracking pixel, the tracking pixel configured to log user interactions with the website aspect.
wherein interactive components of a website include aspects of a website that can be associated with a tracking pixel, the tracking pixel configured to log user interactions with the website aspect. (Branson in C. 2 L. 5-9 teaches: “The method further includes compiling the tag information based on the queried data into a tracking pixel, inserting the tracking pixel into the document, and communicating information received by the tracking pixel to a database located in the second server.”)
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have incorporated the teachings of Branson’s system into Mehanian and Leskovec’s system by replacing the tracking beacon as taught by Mehanian in para. [0072] with a tracking pixel as taught by Branson, with a motivation to collect tracking data about a user’s navigation activity on one or more web pages. (Branson Col. 1 Ln. 62-65 teaches transmitting data: “transmitting… a user's navigation activity on the respective one of the at least one of a plurality of web pages.” As shown in Branson Figure 3, the tracking pixel data may be transmitted from user device 144 over the Internet connection to disk storage 134 for collection.)
Response to Arguments
Applicant's arguments filed 3/15/2021 have been fully considered but they are not fully persuasive.
Drawing Objections: The drawing objections towards numeral 220 in para. 0036 and numeral 210 in para. 0037 from the previous Office Action, mailed 12/14/2020, have been withdrawn due to the replacement specification filed 03/15/2021. However, Applicant did not respond to the drawing objection towards elements 220 in para. 0035, line, second-to-last line. 

Specification Objections: The specification objections from the previous Office Action, mailed 12/14/2020, have been withdrawn due to the replacement specification filed 03/15/2021.

Claim Objections: Applicant did not respond to claim objections towards claims 6 and 13 from the previous Office Action, mailed 12/14/2020. These objections remain. The remaining claim objections towards claims 1, 2, 4, 8, 9, 11, 15, 16, and 18 from the previous Office Action, mailed 12/14/2020, have been withdrawn due to the claim amendments filed 3/15/2021.

35 U.S.C. 112 Claim Rejections: All 35 U.S.C. 112 claim rejections from the previous Office Action, mailed 12/14/2020, have been withdrawn due to the claim amendments.

35 U.S.C. 103 Claim Rejections: Applicant's arguments filed 3/15/2021 have been fully considered but they are not persuasive. Applicant argues, on page 10 of the Remarks, “Nothing in Leskovec discloses collecting interactive components of a website via a crawler to create a user-specific Hidden Markov Model. Applicant respectfully submits that no combination of the prior art, nor any other prior art, disclose all the elements of claim 1, and as such, Claim 1 is not obvious over the prior art.”
	Leskovec discloses collecting interactive components of a website via a crawler. Examiner interprets “interactive components” to mean hyperlinks because they let the user interact with a website. Leskovec ¶ [0097] states, “URL graphs provide a representation of the web as a directed graph. Nodes represent web pages, and there is a directed edge from node u to node v if there is a hyperlink from webpage u to a webpage v. We created our web graph based on a sample of 22 million web pages from a crawl of the web performed in March 2006… We started crawling from a seed set of popular, high quality web pages with good reputation. The graph contains 345 million edges and is well connected”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher H. Jablon whose telephone number is (571)270-7648.  The examiner can normally be reached on Monday - Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/ASHER H. JABLON/Examiner, Art Unit 2122                                                                                                                                                                                                        
/ERIC NILSSON/Primary Examiner, Art Unit 2122